972 F.2d 346
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BROADVIEW PARENTS & FRIENDS ASSOCIATION;  Plaintiffs-Appellant,Anthony Cox, Plaintiff,v.Ronald I. OSTROFF, et al., Defendants.
No. 92-3695.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1992.

1
Before KEITH and BATCHELDER, Circuit Judges, and HOOD, District Judge.*

ORDER

2
The plaintiff, Broadview Parents & Friends Association, has filed a notice of appeal from an order of June 30, 1992, "Denying Preliminary Injunction" in this civil rights action.   However, the district court's docket does not indicate any such order was entered on that date.   Rather, there appears on that date a minute entry that a hearing was conducted upon the plaintiffs' motion for a temporary restraining order.   The entry notes that the temporary restraining order is dissolved and that the plaintiffs' motion for an injunction will take its place on the normal docket.   There has not yet been a ruling on the plaintiffs' motion for a preliminary injunction.


3
An order denying a temporary restraining order generally is not appealable.   Leslie v. Penn Central R. Co., 410 F.2d 750 (6th Cir.1969).   In the instant case, the district court has indicated that hearing will be set after all appropriate motions have been fully briefed.   If that hearing results in an order reviewable pursuant to 28 U.S.C. § 1292(a), an appeal may be perfected at that time.


4
Therefore, it is ORDERED that this appeal is dismissed for lack of a final, appealable order.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation